Title: To James Madison from Philip Mazzei, 9 May 1788
From: Mazzei, Philip
To: Madison, James


Carissimo e degno Amico,
Parigi, 9 Maggio 1788.
Per il pacqueboat precedente Mr. Faure di Havre vi spedì la seconda cassa de’ miei libri, con 103 esemplari legati in 3 volumi, e uno cucito in 4. Il cucito contenente 2 prime parti senza la quarta fù spedito per correggere uno sbaglio accaduto nella prima spedizione, ove in uno dei 64 esemplari era duplicata la 4 ta. e mancava la 1 ma. Varie circostanze mi impedirono di scrivervi allora, onde non avrete ricevuto in quell’occasione altro che la lettera d’avviso di Mr. Faure colla polizza di carico.
Amico, io non ò coraggio di scrivervi sopra verun’altro soggetto, e appena ò forza bastante per raccomandarmi alla vostra cordiale e tenera amicizia. Sarete informato della condotta di Foster Webb, e conseguentemente delle mie reiterate e gravi perdite. Le mie frequenti suppliche a Mr. Blair, e a Ed. Randolph, affinchè gli levassero di mano il maneggio dei miei affari, sono state, per quanto sento, inefficaci. Ambidue per altro mi avevan più volte promesso a bocca, e ripetuto per lettera, d’invigilare ai miei interessi colla massima esattezza. O inteso nell’istesso tempo che la morte mi à liberato da una furia infernale; ma tal notizia non à potuto sollevarmi, a motivo dei debiti che pesano sul mio povero cuore, non ostante l’umanità grande dei miei creditori.
La necessità di mettermi al coperto contro le persecuzioni d’una cattiva donna, vi fecero forse dubitare (quando ero in Virginia) che io esagerassi i miei infortunj; ma in tal caso vi ingannaste, Amico. I miei mali erano pur troppo veri e grandi, e il nostro governo mi sacrificò. Procurate, vi prego, di farmi qualche rimessa il più presto possibile, affinchè io possa sussistere e dare ai miei creditori un piccolo contrassegno almeno dell’adempimento dei miei doveri.
La repugnanza dimostrata da varj nostri concittadini ad accettare il posto di Ministro Plenipotenziario in Olanda, m’induce a significarvi colla franchezza che mi lusingo poter’usar con voi senza indiscretezza, che se io ne fossi creduto degno, m’impegnerei di farvi ottima figura, dando del mio salario al povero Dumas la somma annuale che gli passa il Congresso. Vi dirò per altro, che l’impiego d’Incaricato colla terza parte del salario in Italia mi piacerebbe di più, perchè son persuaso che in quel paese potrei esser di tale utilità alla nostra patria da sorpassare l’aspettativa degli amici. Se potete contribuire a soccorrer me, colla ben fondata speranza di servir la patria, spero che ve ne occuperete. Amico, non sarete annoiato dalla lettura d’una lunga e lugubre lettera, perchè la mano non mi regge. Addio, non mi abbandonate. Tutto Vostro,
Filippo Mazzei
10. detto
P. S. Mr. Dorman vi rimesse dei capatali [sic] su varj stati per sicurezza del mio credito; ma ei potrebbe forse ricever prima di voi dei pagamenti da qualche altro stato. In tal caso ei dovrebbe riflettere a qual che mi à fatto soffrire, ed aver l’umanità di rimettervi il denaro e riprendere i suoi capitali. In secondo luogo, il suo proprio interesse lo richiede per por fine al grave cambio di 20 per 100. Fategli, di grazia, queste osservazioni, e procurate di finirla; neppure il 60 per 100 servirebbe a indennizzarmi di quel che soffro, se le rimesse tardano molto di più.
 
Condensed Translation
Mr. Faure sent the second box of Mazzei’s books on the last packet. Mazzei has suffered losses as a result of Foster Webb’s conduct. His frequent pleas to Blair and Randolph to manage his affairs have been ineffective. He has learned that death has rid him of a hellish persecution, but this is small comfort in view of his heavy debts. He implores JM to secure payment for him, so that he might subsist and partially fulfill his debts. Mazzei offers his services as minister to Holland, promising to pay Dumas’s salary from his own. The post of chargé to Italy would please him even more for he could be of great service there. In the postscript, Mazzei requests JM’s aid in settling the affair with Dohrman.
